             Entered on Docket July 2, 2019

                                                            Below is the Order of the Court.


 1

 2                                                           ___________________
                                                             Christopher M. Alston
 3                                                           U.S. Bankruptcy Judge
                                                             (Dated as of Entered on Docket date above)
 4

 5

 6

 7
     _______________________________________________________________

 8

 9   Christopher M. Alston
10
     Bankruptcy Judge
     United States Courthouse
11   700 Stewart Street, Suite 6301
     Seattle, WA 98101
12
     206-370-5330
13
                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
14                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16   In re                                          Chapter 7

17   Noah N. Keables,                               Case No. 14-11665
18
                                                    ORDER TO SHOW CAUSE
19
                             Debtor.                CLERK’S ACTION REQUIRED
20

21
               This matter came before the Court at the Court’s pretrial conference on June 28, 2019 in
22
     the related adversary proceeding, Wood v. Keables, Case No. 19-1060. The Debtor filed this
23
     bankruptcy on March 7, 2014 and received a discharge on September 4, 2014. Included in the
24
     Debtor’s bankruptcy was a piece of real property at 29905 8th Place South, Federal Way 98003.
25
     The Trustee was appointed on March 7, 2014. Since his appointment, the Trustee employed a
26
     real estate broker on February 5, 2015 (Dkt. No. 26), but has never brought a proposed sale of
27
     the real property before the Court for approval. Further, the Trustee’s complaint against the
28




     Order - 1
                                                             Below is the Order of the Court.


 1   Debtor’s ex-spouse for an unauthorized post-petition transfer asserts that the Debtor transferred
 2   the real property to her on July 6, 2017. The Trustee filed his complaint on May 10, 2019,
 3   almost two years after the alleged transfer, and has not explained the delay in initiating the
 4   adversary proceeding.
 5          11 U.S.C. § 704(a)(1) requires a trustee to “collect and reduce to money the property of
 6   the estate for which such trustee serves, and close such estate as expeditiously as is compatible
 7   with the best interests of parties in interest . . .” See also In re Riverside-Linden Inv. Co., 925 F.
 8   320, 322 (9th Cir. 1991). The Trustee has not explained how he has fulfilled this duty in this
 9   case. Now, therefore, it is hereby
10          ORDERED the Trustee (either in person or through counsel) shall appear before the
11   Court on July 26, 2019, at 9:30 a.m. and show cause why the Court should not order
12   abandonment of all estate assets and closure of this case. The Trustee shall file a declaration
13   why the case has remained open and his objectives in this case going forward if it remains open
14   by July 19, 2019.
15          IT IS FURTHER ORDERED that any party opposing this relief shall file with the Court
16   a written response stating the basis for the opposition not later than seven days’ prior to the
17   hearing.
18          IT IS FURTHER ORDERED that the Clerk of the Court shall serve a copy of this Order
19   on the Debtor via BNC.
20                                              /// END OF ORDER ///
21

22

23

24

25

26

27

28




     Order - 2
